Citation Nr: 0515963	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  96-45 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for disability resulting from medical and dental 
treatment performed at VA facilities since July 1974.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had active military service from March 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY.

The representative in April 2005, argued that VA should 
consider the transcript of the veteran's November 1996 local 
hearing as a substantive appeal with respect to the issue of 
entitlement to service connection for multiple facial 
fractures.  The transcript shows, however, that the 
representative specifically withdrew that issue from appeal 
at the hearing, and the veteran has not since alleged that 
service connection is warranted for facial fractures 
(including any associated scars).  If the veteran wishes to 
file a claim to reopen the issue of entitlement to service 
connection for multiple facial fractures, he should so notify 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the veteran contends that he is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
medical and dental treatment he received at VA medical 
facilities since July 1974.  He primarily seeks compensation 
for a dental disability he believes resulted from the 
referenced treatment.

The record shows that the veteran was involved in a motor 
vehicle accident in July 1974 which resulted in facial 
fractures including a LeForte II fracture, a right tripod 
fracture, a parasymphysial mandibular fracture, bilateral 
condyle mandibular fractures, and nasal fractures.  He was 
initially seen at a private facility, but transferred after a 
week to the VA Medical Center (VAMC) in Iowa City, Iowa.  
While at the VAMC he underwent open reduction of his 
mandibular fractures, as well as open reduction and wiring of 
his maxillary fractures, and was placed in intermaxillary 
fixation.  He was thereafter treated at the VAMC in Albany, 
New York, and later returned to the Iowa City VAMC for 
further treatment.

The veteran alleges that the dental repairs and treatment 
that he received from VA, beginning in 1974, at the above 
VAMCs were poorly performed, and resulted in additional 
dental disability.  Notably, the RO has not afforded the 
veteran a VA examination addressing whether he has any 
additional disability resulting from VA medical and/or dental 
treatment performed between July and November 1974.  The 
Board believes such a VA examination would be helpful in the 
adjudication of the instant appeal.

The Board additionally notes that the veteran reports having 
received treatment in 1974 and later years at the VAMCs in 
Albany, New York; Iowa City, Iowa; Long Beach, California; 
and Waco, Texas.  While some records for the above facilities 
are on file, it is far from clear whether all pertinent and 
available VA records for the veteran from those facilities 
have been obtained.  The Board will also remand the case to 
ensure that all pertinent and available VA medical records 
are obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

The Board lastly notes that the veteran has been in receipt 
of disability benefits from the Social Security 
Administration (SSA) since August 1980.  Records from that 
agency are potentially relevant to the instant claim and 
should be obtained.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain VA medical 
and dental records for the veteran 
from the VAMCs in Albany, New York; 
Iowa City, Iowa; Long Beach, 
California; and Waco, Texas, for 
July 1974 to the present.

2.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
medical records upon which any award 
or denial of SSA disability benefits 
was based, and a copy of any medical 
records associated with any 
subsequent disability determinations 
by the SSA.

3.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a physician and a dentist 
with appropriate expertise.  The 
physician and dentist are to provide 
an opinion as to whether it is least 
as likely as not (i.e., is there a 
50/50 chance) that VA's treatment or 
failure to properly evaluate and 
treat the veteran's multiple facial 
fractures since July 1974 resulted 
in additional disability, including 
dental disability.  In light of the 
law applicable in this particular 
case, the examiners should note that 
the question of negligence, 
carelessness, or similar instance of 
fault by VA personnel need not, and 
should not, be considered or 
addressed.  

The rationale for all opinions 
expressed should be provided.  The 
claims files, including a copy of 
this remand, must be made available 
to the examiner for review.   

4.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
report to ensure it is in complete 
compliance with the directives of 
this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted in 
full the RO must issue a 
supplemental statement of the case 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


